INTRODUCTION

This guide provides a summary of Corinthian Colleges, Inc.’s (the company)
Campus Support Bonus Plan (the plan), for July 1st, 2008 – June 30th, 2009 (plan
term).

The plan provides a lump-sum cash payment following the completion the fiscal
year for achievement of annual budgeted operating profit and other goals based
on predetermined performance and award schedules.

ELIGIBILITY

Current Employees
For a current employee in a position to be eligible, the employee must be
employed in a bonus-eligible position on the first day of the plan term and
remain employed by the company on the payment date.

New Hires, Promotions and Transfers
If an employee starts in a bonus eligible position after the start of the fiscal
year (new hire or employee moving from no bonus plan to this bonus plan), the
employee is eligible for a bonus on the first day of the next month following
their start date, promotion date or transfer date. Annual overachievement bonus
will be based on the company’s performance over the full fiscal year but the
employee’s bonus will be prorated based on the number of full months the
employee was in the position.



      Example: If an employee is hired on February 3rd, 2009, his or her
proration would be for 4 full months of service (March, April, May and June).

Any time an employee moves from an annual plan to a quarterly plan (or a
quarterly plan with an annual overachievement), the employee begins eligibility
in the new plan on the first day of the next fiscal quarter, and remains
eligible under the old plan up until that date.

Any time an employee moves from a quarterly plan (or a quarterly plan with an
annual overachievement) to an annual plan, the employee begins eligibility in
the new plan on the first day of the next fiscal quarter, and remains eligible
in the old plan up until that date.

Circumstances not fitting into the above criteria will be determined on a case
by case basis by the Chief Executive Officer and Human Resources.

Terminations or Resignations
Any employee who leaves the company for any reason before the payment date will
not be eligible to receive a bonus.

PLAN COMPONENTS, MEASURES AND MECHANICS

Please see the accompanying document(s) for details pertaining to the
components, measures and specific mechanics for your plan.

If applicable in your Bonus Plan Schedule, during the first quarter of the plan
term, you will work with your supervisor to develop your Management Bonus
Objectives (MBOs) for this bonus plan.

GATES

All gates for the annual payouts must be achieved to qualify for any payout
whatsoever.

AWARD DETERMINATION AND SIZE OF AWARD

The plan operates under a “target award” framework, where participants have a
bonus target as a percentage of base pay, and earn awards based on the degree to
which performance goals are achieved.

The award calculation is based on a percentage of a participant’s annual base
salary in effect at the end of the plan term.

PAYMENT DATE

Payouts earned will be paid up to 90 days following the end of the plan term.

OTHER INFORMATION

The company reserves the right to suspend, modify or terminate this plan at any
time in the sole discretion of management. For example, the company may reduce,
suspend, modify or eliminate the payment of any quarterly bonus earned if
significant regulatory and/or business practices are found to be out of
compliance by the company’s executive management team.

The company also reserves the right to adjust bonus plan performance targets
upon the occurrence of unusual or extraordinary events in the sole discretion of
management. Nothing in this document is to be construed to guarantee its
continuation in this or any future year or guarantee any employee’s
participation in the plan.

The Chief Executive Officer will make the final decision regarding any disputed
bonus computation or award.

      PLAN APPROVAL    
Corporate Human Resources
  Date

